Citation Nr: 0312464
Decision Date: 06/11/03	Archive Date: 08/07/03

DOCKET NO. 00-09 440A              DATE JUN 11, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Entitlement to service connection for bilateral knee disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel

INTRODUCTION

The veteran served on active duty from May 1988 to April 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a January 1999 rating decision by a Regional Office
(RO) of the Department of Veterans Affairs (VA).

In September 2002 and April 2003, the Board undertook additional
development of the evidence pursuant to 67 Fed. Reg. 3099, 3104
(Jan. 23, 2002) (now codified at 38 C.F.R. 19.9(a)(2) (2002)).
However, this regulation was recently invalidated by the United
States Court of Appeals for the Federal Circuit. Disabled American
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003). One reason for the Federal Circuit's
ruling appears to be that the regulation in question allowed the
Board to consider additional evidence without having to remand the
case to the RO for initial consideration which was contrary to the
appellate scheme set forth in 38 U.S.C.A. 7104(a) (West 2002). In
view of the Federal Circuit's holding, it now appears that when
Board results in additional evidence, the proper course of action
is to remand the matter to the RO for preliminary review of that
evidence.

In the present case, the Board's development action resulted in a
May 2003 addendum to a January 2003 VA examination report which
included an etiology opinion. The veteran has not been furnished a
copy of this new evidence and, as noted above, it now appears that
the proper course of action is to return the case to the RO so that
they can review the new evidence in the first instance. However, in
view of the following favorable decision, there is no resulting
prejudice to the veteran by proceeding with appellate review of
that particular issue at this time.

FINDING OF FACT

The veteran currently suffers from chronic bilateral knee strain
related to his active duty service.

2 -

CONCLUSION OF LAW

Chronic bilateral knee strain was incurred during the veteran's
active duty service. 38 U.S.C.A. 1110, 1131, 5107 (West 2002); 38
C.F.R. 3.303 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran sought treatment once during active duty for bilateral
knee pain in January 1998. He reported that the knee pain was
similar to pain he experienced while attending a sergeant's course
one and one half years prior. The assessment at that time was
probable patellofemoral syndrome of the left knee.

At the time of the exit examination in January 1998, the veteran
complained of bilateral knee pain which was increased with running
or ascending stairs.

VA outpatient treatment records dated in 2000 and 2001 evidence
complaints of orthopedic problems but there was no indication of
any problems with the veteran's knees.

On VA examination in January 2003, the veteran alleged that his
knee problems began in approximately 1995 with just one knee. The
pain eventually spread to the other knee and they are now equal in
symptomatology. There was no associated swelling. It was hard to
get a description of disability associated with the knees. The
veteran alleged that the knees would give way approximately once
per month. The symptoms increased with driving for an hour, sitting
a long time or when going up stairs. He has received no treatment
for the knees. The impression from the examination was chronic
bilateral knee sprain with an essentially normal examination. The
veteran alleged that the symptoms he had at the time of the
examination were similar to the symptoms he had during active duty
but more

- 3 -

pronounced. The examiner opined that there was no significant
disability associated with the chronic knee sprain. X-ray
examination of the knees was negative.

The examiner who conducted the January 2003 VA examination issued
an addendum to the examination report in May 2003. He noted that
examination of knees in January 1998 was negative and the January
2003 examination was also negative as were the X-rays that were
taken. There was no anatomic diagnosis related to the knees. The
examiner therefore assigned the "default diagnosis" of chronic knee
strain. He wrote that the diagnosis implied pain without clear
anatomic findings. He noted that since the pain was similar to that
described during active duty, it was as likely as not that the
current bilateral knee disability was a natural progression or
extension of what was present in 1998.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to
service connection. Applicable law provides that service connection
will be granted if it is shown that the veteran suffers from
disability resulting from an injury suffered or disease contracted
in line of duty, or for aggravation of a preexisting injury
suffered or disease contracted in line of duty, in the active
military, naval, or air service. 38 U.S.C.A. 1110, 1131; 38 C.F.R.
3.303. That an injury occurred in service alone is not enough;
there must be chronic disability resulting from that injury. If
there is no showing of a resulting chronic condition during
service, then a showing of continuity of symptomatology after
service is required to support a finding of chronicity. 38 C.F.R.
3.303(b). Service connection may also be granted for any disease
diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d).

The service medical records indicate that the veteran was treated
once at the very end of his active duty service for bilateral knee
pain. While there is no evidence of post-service knee treatment, a
VA examination conducted in January 2003 resulted in a diagnosis of
chronic bilateral knee strain. This is despite the fact that there

- 4 -

were no physical findings other than subjective complaints of pain.
This examiner opined that it was as likely as not that the current
knee problems were linked to the in-service knee symptomatology.

The Board notes that pain alone, without a diagnosed or
identifiable underlying malady or condition does not in and of
itself constitute a disability for which service connection may be
granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).
Questions regarding the etiology of a disorder are medical in
nature and must be addressed by trained medical personnel. Espiritu
v. Derwinski, 2 Vet. App. 492 (1992). Neither the veteran nor the
Board is competent to address such questions. In the present case,
a VA physician has examined the veteran and reviewed the veteran's
alleged history. Although the examiner appears to have reported
that there are no clinical findings, a medical diagnosis of chronic
bilateral knee strain was entered. Moreover, the examiner was of
the opinion that the current chronic bilateral knee strain was
first manifested during the veteran's active duty service.

While noting that the medical evidence includes some
inconsistencies, the Board nevertheless finds the positive evidence
and the negative evidence is in relative equipoise. Where the
evidence for and against the claim is in equipoise, the benefit
sought is to be granted. 38 U.S.C.A. 5107(b) (West 1991); Gilbert
v. Derwinski, 1 Vet. App. 49 (1990). The Board finds, therefore,
that service connection is warranted for chronic bilateral knee
sprain.

The Board need not address the question of compliance with the
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 5102, 5103,
5103A, 5107 (West 2002) or implementing regulations. See 38 C.F.R
3.102, 3.156(a), 3.159 and 3.326(a) (2002). There is clearly no
prejudice to the veteran as a result of any failure to comply with
VCAA as the issue on appeal is being determined in the veteran's
favor.

- 5 -

ORDER

Service connection for bilateral knee strain is warranted. The
appeal is granted to that extent.

ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

6 - 



